

113 HR 3284 IH: Default Prevention Act of 2013
U.S. House of Representatives
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3284IN THE HOUSE OF REPRESENTATIVESOctober 10, 2013Mr. Levin introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure the complete and timely payment of the obligations of the United States Government until December 31, 2014.1.Short titleThis Act may be cited as the Default Prevention Act of 2013.2.Ensuring timely paymentSection 2 of the No Budget, No Pay Act of 2013 (31 U.S.C. 3101 note) is amended—(1)by striking date of the enactment of this Act each place it appears and inserting date of enactment of the Default Prevention Act of 2013;(2)in subsection (a), by striking May 18, 2013 and inserting December 31, 2014; and(3)in subsection (b), by striking May 19, 2013 each place it appears and inserting January 1, 2015.